DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the specification, drawings and claims as well as applicant arguments/remarks, filed on 06/04/2021, is acknowledged.  Amendments to the specification and drawings have been entered.
Claims 1-4, 6-12, 14-20 are pending in this action.  Claims 5 and 13 have been cancelled.  Claims 1-3, 6, 10-11, 14, 16 have been amended.  New claims 19 and 20 have been added.  No new matter was added.  Claims 1-4, 6-12, 14-20 are currently under consideration.
Any rejection or objection not reiterated in this action is withdrawn.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in a telephone interview with Travis B. Ribar on 08/25/2021.  The application has been amended as follows: 
Delete claim 1 and substitute therefor ---Claim 1.  A granular composite comprising keratin and hexagonal plate-shaped zinc oxide particles having a primary particle 
In claims 6 and 14 delete “500” and substitute therefor ---500 g/mol---.
In claim 19 delete “composition the granular composite” and substitute therefor ---composition comprising the granular composite---.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not teach or suggest the claimed invention as a granular composite comprising hexagonal plate-shaped zinc oxide particles as instantly claimed and keratin, as well as topical/external compositions comprising said granular composite.  Applicant teaches that said external compositions have a high smoothness, low roughness, and provide high reflectance of near-infrared rays.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4, 6-12, 14-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615